DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim fails to  end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “Latent Cross: Making Use of Context in Recurrent Recommender Systems” to Beutel et al (hereafter Beutel).

Referring to claim 1, Beutel teaches a method, comprising: 
at a first electronic device [recommender system] associated with a media-providing service [online services like YouTube], the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors (see Section 1 Introduction, paragraph 1 – The processors and memory are considered to be inherent in the recommender system.): 
storing a plurality of respective vector representations for respective media content items in a vector space (see 5.1 Formal Description, paragraph 2 – video embedding); 
receiving a first set of input parameters representing a previous session of a user of the media-providing service, wherein the previous session included two or more of the respective media content items [all watches before t] (Section 5.2, paragraph 1; Section 5.3, paragraph 1; Section 5.4; Section 6.2, Using Multiple Features); 
receiving a second set of input parameters [context embedding] representing a current context of the user (see Section 5.1; Section 5.3; Section 6.2; and Section 7.2); 
providing the first set of input parameters and the second set of input parameters to a neural network [recurrent neural network] to generate a prediction vector for a current session [the model is trained to produce sequential prediction Pr], wherein the prediction vector is embedded in the vector space (see Section 5.1 Formal Description, paragraphs 1 and 2; Section 6.2; Section 7.2); 
identifying, based on the prediction vector for the current session, a plurality of media content items of the respective media content items in the vector space (Section 1 – recommending content); and 
providing the plurality of media content items to the user of the media-providing service during the current session (Section 1 – recommending content).
Referring to claim 2, Beutel teaches the method of claim 1, further comprising training the neural network, including: accessing a set of data for a plurality of past sessions (see Section 5.4 and 7.1); for each respective past session of the plurality of past sessions: generating a prediction vector for the respective past session using the neural network, wherein the prediction vector for the respective past session is embedded in the vector space (see Section 5.4 and 7.1); comparing the prediction vector for the respective past session to a set of media content items that were played back during the respective past session (see Section 5.4 and 7.1); and updating a 
Referring to claim 3, Beutel teaches the method of claim 2, wherein comparing the prediction vector for the respective past session to the set of media content items that were played back during the respective past session includes: generating an average vector for the set of media content items that were played back during the respective past session; and calculating a distance between the prediction vector for the respective past session and the average vector for the set of media content items that were played back during the respective past session (see Section 5.4; Section 7.1; and Section 7.2).
Referring to claim 4, Beutel teaches the method of claim 1, wherein identifying the plurality of media content items includes: computing a distance between the prediction vector for the current session and the respective media content items; and selecting the plurality of media content items from the respective media content items based on the distance between the prediction vector for the current session and the respective media content items (see Section 5.4; Section 7.1; and Section 7.2).
Referring to claim 5, Beutel teaches the method of claim 1, wherein the first set of input parameters representing the previous session includes an average vector of the two or more of the media content items of the previous session (see Section 5.1; Section 5.4; Section 7.2 - embeddings).
Referring to claim 6, Beutel teaches the method of claim 1, wherein the first set of input parameters representing the previous session includes a number of media content items played back during the previous session (see Section 5.4 – for example 100 most recent watches).
Referring to claim 7, Beutel teaches the method of claim 1, wherein the first set of input parameters representing the previous session includes information corresponding to an origin of the media content items played back during the previous session (see Section 5.2 – uploader embedding).
Referring to claim 8, Beutel teaches the method of claim 1, wherein the first set of input parameters representing the previous session includes a length of the previous session (see  Section 5.4 - time period).
Referring to claim 9, Beutel teaches the method of claim 1, further including: receiving a third set of input parameters representing media content items that the user skipped during the previous session; and providing the third set of input parameters to the neural network to generate the prediction vector for the current session (Section 2 – attention vectors).
Referring to claim 10, Beutel teaches the method of claim 1, further including: receiving a fourth set of input parameters representing media content items for which the user consumed at least a predefined portion during the previous session (see Section 5.3 and Section 6.2); and providing the fourth set of input parameters to the 
Referring to claim 11, Beutel teaches the method of claim 1, further comprising: after the current session has completed: determining that a next session has been initiated (see Section 5.1 and Section 5.4); identifying, for the next session, a second plurality of media content items of the respective media content items in the vector space without updating the vector space (see Section 5.1 and Section 5.4); and providing the second plurality of media content items to the user of the media-providing service during the next session (see Section 5.1 and Section 5.4).
Referring to claim 12, Beutel teaches a first electronic device [recommender system] associated with a media-providing service [YouTube] (see Section 1 Introduction, paragraph 1) comprising: 
one or more processors (see Section 1 Introduction, paragraph 1 – The processors are considered to be inherent in the recommender system.); and 
memory storing instructions for execution by the one or more processors (see Section 1 Introduction, paragraph 1 – The memory is considered to be inherent in the recommender system.), the instructions including instructions for:
storing a plurality of respective vector representations for respective media content items in a vector space (see 5.1 Formal Description, paragraph 2 – video embedding); 
receiving a first set of input parameters representing a previous session of a user of the media-providing service, wherein the previous session included two or more of the respective media content items [all watches before t] (Section 5.2, paragraph 1; Section 5.3, paragraph 1; Section 5.4; Section 6.2, Using Multiple Features); 
receiving a second set of input parameters [context embedding] representing a current context of the user (see Section 5.1; Section 5.3; Section 6.2; and Section 7.2); 
providing the first set of input parameters and the second set of input parameters to a neural network [recurrent neural network] to generate a prediction vector for a current session [the model is trained to produce sequential prediction Pr], wherein the prediction vector is embedded in the vector space (see Section 5.1 Formal Description, paragraphs 1 and 2; Section 6.2; Section 7.2); 
identifying, based on the prediction vector for the current session, a plurality of media content items of the respective media content items in the vector space (Section 1 – recommending content); and 
providing the plurality of media content items to the user of the media-providing service during the current session (Section 1 – recommending content).
Referring to claim 13, Beutel teaches a non-transitory computer-readable storage medium storing instructions, which when executed by an electronic device [recommender system] associated with a media-providing service (see cause the electronic device to:
storing a plurality of respective vector representations for respective media content items in a vector space (see 5.1 Formal Description, paragraph 2 – video embedding); 
receiving a first set of input parameters representing a previous session of a user of the media-providing service, wherein the previous session included two or more of the respective media content items [all watches before t] (Section 5.2, paragraph 1; Section 5.3, paragraph 1; Section 5.4; Section 6.2, Using Multiple Features); 
receiving a second set of input parameters [context embedding] representing a current context of the user (see Section 5.1; Section 5.3; Section 6.2; and Section 7.2); 
providing the first set of input parameters and the second set of input parameters to a neural network [recurrent neural network] to generate a prediction vector for a current session [the model is trained to produce sequential prediction Pr], wherein the prediction vector is embedded in the vector space (see Section 5.1 Formal Description, paragraphs 1 and 2; Section 6.2; Section 7.2); 
identifying, based on the prediction vector for the current session, a plurality of media content items of the respective media content items in the vector space (Section 1 – recommending content); and 
providing the plurality of media content items to the user of the media-providing service during the current session (Section 1 – recommending content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 9,712,587 to Alfishawi et al – Teaches using previous session history to recommend content

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167